       UNITED STATES DISTRICT COURT
         EASTERN DISTRICT OF WISCONSIN

 JOHN D. PUCHNER,

                       Plaintiff,
                                                 Case No. 21-CV-596-JPS
 v.

 MIKE MAXWELL,
                                                         JUDGMENT
                       Defendant.


Decision by Court. This action came on for consideration before the Court
and a decision has been rendered.

      IT IS ORDERED AND ADJUDGED that this action be and the
same is hereby DISMISSED with prejudice.

                                       APPROVED:




                                       J.P. Stadtmueller
                                       U.S. District Judge

                                       GINA M. COLLETTI
                                       Clerk of Court
May 28, 2021                           s/ Jodi L. Malek
Date                                   By: Deputy Clerk
